In re: Surburban Natural Gas Company, Inc. applying for certiorari, or writ of review, to the Court of Appeal, Third Circuit, Parish of Rapides. 223 So.2d 417.
Writ refused. On the facts found by the Court of Appeal the result is correct.
SUMMERS, Justice,
dissents from the refusal to grant a writ. See Article VI, Section 4 of the Louisiana Constitution; Greater Livingston Water Co. v. Louisiana Pub. Serv. Comm., 246 La. 273, 164 So.2d 325 (1946). Original jurisdiction in these matters is vested in the Louisiana Public Service Commission.
*765BARHAM, J.,
concurs, however, only because the correct forum for original jurisdiction is the Louisiana Public Service Commission.